Citation Nr: 1757159	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  11-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable rating for right wrist disability prior to June 7, 2017 and in excess of a 10 percent rating thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to September 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The case was remanded by the Board in May 2017 for further development.  While on remand, the AOJ increased the rating for the right wrist disability to 10 percent, effective June 7, 2017.  Although an increased rating was granted during the pendency of the appeal, inasmuch as higher ratings for the disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

Pursuant to the May 2017 remand, the Veteran was afforded a VA examination in June 2017.  The Veteran asserts that the examination was not adequate in that it was not conducted during a flare-up.  See November 2017 Informal Hearing Presentation.  VA examinations are not required to be conducted during a flare-up; however, in this case, the Board finds that June 2017 VA examiner did not adequately address the Veteran's functional loss associated with flare-ups.  

In a recent case, the Court of Appeals for Veterans Claims (the Court) indicated that "the VA Clinician's Guide makes explicit what DeLuca [v. Brown, 8 Vet.App. 202   (1995)] clearly implied: it instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veterans themselves" and that even when the claimant is not experiencing a flare-up at the time of the examination, a VA examiner must elicit relevant information as to the veteran's flares or ask him [or her] to describe the additional functional loss, if any, he [or she] suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record-including the veteran's lay information-or explain why [he or] she could not do so.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017). 

The Veteran asserts that during flare-ups, he suffers total functional loss.  Here, the June 2017 VA examiner did not address the Veteran's subjective reports regarding functional loss associated with flare-ups but noted that he could not make a determination regarding functional loss associated with flare-ups without resort to speculation because the examination was not conducted during a flare-up.  The Board finds the assessment to be insufficient.  As such, remand for another examination is required. 

The Veteran also asserts that he is entitled to an extraschedular rating for his right wrist disability.  The Board notes that the AOJ considered whether to refer the claim for extraschedular consideration in the January 2011 SOC and May 2011 Supplemental SOC.  Since that time, additional evidence regarding the severity of the right wrist has been added to the record.  Therefore, on remand, the AOJ should once again consider whether referral for extraschedular consideration is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Offer the Veteran the opportunity to provide additional evidence in support of his claim for increased rating.

2.  Afford the Veteran a VA examination to evaluate the current severity of the service-connected right wrist disability.  The electronic claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  To the extent possible, the examination should take place during a flare up.  If not possible, this should be made clear.

The examiner must utilize the appropriate Disability Benefits Questionnaire.  Additionally, the examiner must test the range of motion in active motion, passive motion, (where appropriate) weight-bearing and nonweight-bearing settings, and testing of the range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is also asked to describe whether pain significantly limits functional ability during flare-ups and after repetitive use, and if so, the examiner must estimate range of motion during those times. If the examination does not take place during a flare or after repetitive use, the examiner must glean information regarding the severity, frequency, duration and functional loss manifestations during such times from the Veteran, medical records, and other available sources to provide the requested estimations.  Efforts to obtain such information must be documented.

3.  Readjudicate the claim, to include consideration of whether the appeal should be referred to the Director of Compensation and Pension for extraschedular consideration.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


